Citation Nr: 0433126	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.   02-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
foot disorder to include pes planus.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's lumbosacral spine 
degenerative disc disease, degenerative joint disease, and 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran had certified active service from January 1984 to 
December 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which, in 
pertinent part, denied service connection for a chronic low 
back disorder and a bilateral foot disorder to include pes 
planus.  In November 2002, the veteran was afforded a video 
hearing before the undersigned Acting Veterans Law Judge.  In 
December 2003, the Board remanded the veteran's claims to the 
RO for additional action.  

In August 2004, the Department of Veterans Affairs (VA) 
granted service connection for lumbosacral spine degenerative 
disc disease, degenerative joint disease, and osteoarthritis 
and assigned a 10 percent evaluation for that disability.  In 
September 2004, the accredited representative submitted a 
notice of disagreement with the initial evaluation assigned 
for the veteran's lumbosacral spine disability.  The veteran 
has been represented throughout this appeal by the American 
Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
lumbosacral spine disability.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
evaluation in excess of 10 percent for the veteran's 
lumbosacral spine degenerative disc disease. degenerative 
joint disease, and osteoarthritis.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

The veteran's service personnel records indicate that he 
reported performing active duty/active duty for training with 
the Mississippi National Guard in 1988 and 1989 and an 
unknown service entity in 1992.  A June 1996 Louisiana Army 
National Guard personnel record indicates that the veteran 
earned active duty points in 1993, 1994, and 1995.  In its 
December 2003 Remand instructions, the Board directed that 
the RO was to contact the National Personnel Record Center 
and/or the appropriate service entity and request that it (1) 
verify the veteran's periods of active duty, active duty for 
training, and inactive duty for training, if any, with both 
the Mississippi Army National Guard and the Louisiana Army 
National Guard and (2) forward all available service medical 
records associated with such duty for incorporation into the 
record.   The RO has not undertaken the request action.  The 
Court has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran has submitted a timely notice of disagreement 
with the assignment of an initial 10 percent evaluation for 
his lumbosacral spine disorder.  The RO has not issued either 
a SOC or a supplemental statement of the case (SSOC) to the 
veteran and his accredited representative that addresses that 
issue.  The Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  This case is REMANDED for the 
following action:  
1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training with both the Mississippi Army 
National Guard and the Louisiana Army 
National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

2.  Issue a SOC to the veteran and his 
accredited representative which addresses 
the issue of an initial evaluation in 
excess of 10 percent for the veteran's 
lumbosacral spine degenerative disc 
disease, degenerative joint disease, and 
osteoarthritis.  Give the veteran and his 
accredited representative the opportunity 
to respond to the SOC.  

3.  Readjudicate the veteran's claim of 
entitlement to service connection for a 
chronic bilateral foot disorder to 
include pes planus.  If the benefit 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a SSOC which addresses 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


